Fuuuer, P. J.
(dissenting). At the time of the occurrence complained of, and previous thereto, as stated in the majority opinion, there was much controversy about the real location of this road; and at the trial testimony was offered by the counsel for appellants for the purpose of showing that by certain statutory proceedings the road was established according to a survey made in 1878 by Cyrus Walts, but the jury has not so found. On the previous day the opening of this fence was objected to by a number of people who were now present, and appellants had procured the attendance of the deputy sheriff for the purpose of preventing further interference. From evidence sufficient to justify the jury in so finding, it was shown that the arrest was made without a warrant or probable cause, and at the instance of appellants, who expressly directed the officer to “arrest that woman and take her off the ground.” She was taken into custody on Saturday about noon, and in the afternoon of that day, leaving her house in charge of two small children, was conveyed by team first' to Dell Rapids, and then in the same manner to Sioux Falls, a distance of twenty-five miles from her residence, where she was confined in jail until some time on Monday following, when she was taken back to Dell Rapids in the custody of the officer, and from thence to the residence of a justice of the ' peace in Burke township, verv near her home, where, after being retained two or three hours *136she was released from custody, without a presentment or hearing of any kind. Concerning what was done after the. arrest by Mr. Huston, pursuant to the direction of appellants, one well-coroborated witness testified in part as follows: “He placed her in the hands of Mr. Verberg. That was about io o’clock in the forenoon. Just before Mrs. Richardson was arrested, Mr. Raymond took a pair of pinchers and cut the wire. She tried to fasten the wire together; took the two ends up to pull them together — to splice them. That was just before the time when they ordered her arrested. Verberg kept her in charge until she went up to her house and they got dinner; and after dinner, about 3 o’clock in the afternoon^ they took her away in custody. They brought her to Dell Rapids between 4 and 5 o’clock. I was present on these occasions. They left Dell Rapids about half past 6 or 7 seven in the evening, after dark. Arrived at Sioux Falls between 12 and 1 o’clock at night. It rained all the way — a good hard rain. From Dell Rapids to Sioux Falls is twenty miles, and from Richardson’s to Dell Rapids, five miles. At Sioux Falls Mr. Huston took her into the jail. That was on Saturday. She was in custody all day Sunda3c She was taken home Monday. Took her first to Dell Rapids on the train, and from Dell Rapids to her home. Mrs. Richardson asked the question if she could not have a hearing right there in the township before a justice. The3>- said, ‘No.’ Subsequently she asked for a hearing in Dell Rapids. Mr. Huston answered her. He said ‘No.’ She did not have a hearing during that time. I was with them all the time.” By the verdict it was found that appellants’ act of instigating the arrest was unwarranted, for the reason that respondent did not resist the opening of a public highway; that she committed no offense against the public peace; and, in legal effect, their wanton delay, neglect, and refusal to charge the prisoner with a public offense, and give her a *137hearing thereon before some legally constituted tribunal, is false imprisonment. By statutory expression it is made the duty of the road supervisor, on behalf of the people, to enter a complaint before a justice of the peace against any person who willfully obstructs a public highway, and any fine imposed on conviction must be immediately paid over to the county treasurer. Comp. Raws, § 1258. It is evident from this statute that for the obstruction of a public road an ample remedy is given, rendering absolutely unnecessary an arrest without a warrant by the direction of supervisors. Though the evidence is conflicting concerning the conduct of respondent which caused appellants to order the officer to make the arrest, a conclusion therefrom that she was guilty of no public offense might well be reached by a fair and impartial jury, although the existence of a public highway be conceded; and, in any event, it was their duty to make a timely complaint and give her a chance to be heard. It is well-settled law that a private person who directs and procures the wrongful imprisonment of another is liable in damages therefor, and that probable cause for the arrest affords no valid excuse for the causeless detention of a prisoner beyond the time reasonably necessary to present him for an examination or trial. 12 Am. and Eng. Ency. Law (2d Ed.) 751; Snead v. Bonnoil (Sup.) 63 N. Y. Supp. 553; McGarrahan v. Lavers, 15 R. I. 302, 3 Atl. 592; Floyd v. State, 12 Ark. 43; Kirk v. Garrett, 84 Md. 383, 35 Atl. 1089. Such unwarranted delay constitutes false imprisonment, and from all the facts and circumstances in the case the jury may determine the question of reasonable time. Hayes v. Mitchell, 69 Ala. 452; Cochran v. Toher, 14 Minn. 385; Taaffe v. Slevin, 11 Mo. App. 507; Murray v. Friensberg (Sup.) 15 N. Y. Supp. 450. As a matter of justification, it was the duty of appellants, when they caused the arrest, to promptly charge respondent before a justice of the peace with a public of*138fense; and a release without such presentment is entirely sufficient to create liability for false imprisonment. Brock v. Stimson, 108 Mass. 520; Arenson v. Thorstad, 72 Iowa, 145, 33 N. W. 607; Hackett v. King, 6 Allen, 58; 12 Am. and Eng. Ency. Law (2d Ed.) 747. Although upon this point no instruction was either requested or given, the testimony is undisputed that respondent was taken a distance of twenty-five miles from her place of residence, to the city of Sioux Falls, where she was placed in jail, and thereafter returned to her home, and taken before a justice of the peace, in the immediate neighborhood, whose jurisdiction was never invoked, the prisoner being released without presentment; and such evidence admitted without objection, was proper for the consideration of the jury. Conformably to the theory of the defense as previously noticed, appellants introduced in evidence certain proceedings relative to the laying out of the highway in dispute; and respondent presented testimony, admitted without valid objection, and sufficient to prove, that no such highway existed. The contention of counsel for appellants that respondent was allowed to attack collaterally the proceedings by which the road was established is without merit, and none of the objections urged to the introduction or the rejection of evidence is sustainable. The verdict in favor of respondent is supported by evidence submitted to the jury under instructions of which appellants have no just cause for complaint, and the judgment appealed from ought to be affirmed.